Citation Nr: 1701234	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  09-24 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from March 1985 to April 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for a left knee disability, assigning an initial 10 percent rating; service connection was also established for a right knee disability, but a noncompensable rating was assigned.  After the Veteran appealed the initial ratings, a January 2009 rating decision increased the rating for the right knee disability to 10 percent for the entire period on appeal.

In September 2012, the Veteran testified before the undersigned during a Board hearing; a transcript of this hearing is of record.

The case was remanded in February 2012 and February 2016 for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that these matters were the subject of two previous remands.  Additional delay in the adjudication of the issues on appeal is regrettable, but it is unavoidable at this time since another remand is necessary.

The matters were previously remanded, in part, to obtain current findings with regard to the service-connected bilateral knee disability.  The examination was conducted in April 2016.  Although the examination was compliant with the directives of the remand, a very recent case since then has imposed specific requirements concerning musculoskeletal examinations that were not satisfied in the recent examination.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) emphasized that 38 C.F.R. § 4.59 requires that VA examinations, in part, include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  The most recent examination does not satisfy these requirements.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected left and right knee disabilities.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  The examiner must note in the report that the records were reviewed.  All findings and diagnoses must be fully reported. 

a) The report should discuss the clinician's objective evaluation for any atrophy, weakened movement of each knee, excess fatigability with use, incoordination, and painful motion.  Range of motion studies as well as motor strength should also be tested.

b) To be compliant with Mitchell, the clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups. 

c) To comply with Correia, the examiner must determine any range of motion movements that are painful on active use, passive use, in weight-bearing, and non-weight-bearing.  If any test cannot be performed, the examiner should so state along with an explanation. 

d) If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why. 

2.  Once the above development has been satisfactorily completed, readjuidcate the claims on appeal.  If any benefit sought is not granted in full, then the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




